DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/24/2022.
Applicant’s amendments filed 07/24/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 3-4, 10, 12, and 13; cancelation of claim 11; and the addition of new claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee et al. (hereinafter Lee) in view of Hsiao et al. (US Patent No. 8,183,617, hereinafter Hsiao).
With respect to Claim 1, Lee discloses a three-dimensional (3D) NAND flash memory device (e.g., a three-dimensional (3D) flash memory device) (Lee, Figs. 1A-1D, 2A-2C, ¶0002, ¶0006-¶0008, ¶0021-¶0058), comprising:
       a substrate (SUB) (Lee, Figs. 1A-1D, ¶0022, ¶0023);
       a source line (SL) (Lee, Figs. 1A-1D, ¶0026, ¶0027) formed on the substrate (SUB); 5
      a stacked structure (SST) (Lee, Figs. 1A-1D, ¶0028-¶0031) formed on the source line (SL), wherein the stacked structure (SST) comprises a first select transistor (SSG), a plurality of memory cells (e.g., memory cell array) (Lee, Figs. 1A-1D, ¶0022-¶0026), and a second select transistor (DSG), the first select transistor comprises a first select gate (e.g., SSG) (Lee, Figs. 1A-1D, ¶0028-¶0030), the plurality of memory cells comprise a plurality of control gates (e.g., GP), and the second select transistor comprises a second select gate (e.g., DSG);
      a bit line (BL) (Lee, Figs. 1A-1D, ¶0032-¶0033) formed on the stacked structure (SST); and 10
      at least one columnar channel portion (e.g., CST) (Lee, Figs. 1A-1D, ¶0034-¶0036) extended axially from the source line (SL) and penetrating the stacked structure to be coupled to the bit line (BL),
      wherein the first select transistor (e.g., SSG or DSG includes a metal silicide) comprises a first metal silicide layer so as to constitute a Schottky barrier contact (Lee, Figs. 1A-1D, ¶0041).
Further, Lee does not specifically disclose that the first select transistor comprises a first type heavily doped region formed between the first metal silicide layer and the columnar channel portion so as to constitute a modified Schottky barrier (MSB) transistor, and majority carriers of the first type heavily doped region are directly tunneling to the columnar channel portion when the first select transistor is in an on-state.
However, Lee teaches that the source line comprises a first type heavily doped region (e.g., N type doped polysilicon at a high concentration) (Lee, Figs. 1A-1D, ¶0027, ¶0041) in contact with the channel layer (CL). Further, Hsiao teaches a memory comprising a modified Schottky barrier transistor (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 1, lines 7-9; lines 42-55; Col. 4, lines 1-35; Col. 5, lines 1-12; lines 60-67; Col. 6, lines 32-67; Col. 7, lines 1-20, lines 49-64) at the source side to improve program efficiency, wherein the modified Schottky barrier transistor comprises a doped region between a silicide material (30) and the channel region. The Schottky barrier (43) (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 6, lines 32-59) is modified by the doped region formed at a source side of the channel such that the high-energy carriers tunnel through the Schottky barrier and produce a vertical electric field. The Schottky barrier modified transistor is applicable to the NAND type flash memories (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 7, lines 49-64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D NAND flash memory device of Lee by forming at the source line of Lee a modified Schottky barrier transistor comprising the silicide layer and a heavily doped region as taught by Hsiao to have NAND memory, wherein the first select transistor comprises a first type heavily doped region formed between the first metal silicide layer and the columnar channel portion so as to constitute a modified Schottky barrier (MSB) transistor, and majority carriers of the first type heavily doped region are directly tunneling to the columnar channel portion when the first select transistor is in an on-state in order to improve carrier injection efficiency and program efficiency (Hsiao, Col. 1, lines 7-9; lines 42-55; Col. 4, lines 28-35; Col. 5, lines 60-67).
Regarding Claim 2, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, further comprising a drive circuit (e.g., PC, including input/output control circuit) (Lee, Fig. 1A, ¶0022, ¶0024) located on the substrate (SUB) under the stacked structure (SST).
Regarding Claim 5, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein a material of the first select gate (SSG) (Lee, Figs. 1A-1D, ¶0041, ¶0044) and a material of the second select gate (DSG) comprise a metal.
Regarding Claim 7, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein a material of the columnar channel portion (CL) (Lee, Figs. 1A-1D, ¶0036) comprises n-doped polysilicon.
Regarding Claim 8, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein the columnar channel 10portion (CL) (Lee, Figs. 1A-1D, ¶0034) is a hollow pillar.
Regarding Claim 9, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 8. Further, Lee discloses the 3D NAND flash memory device, wherein the hollow pillar further comprises an insulating pillar (FL) (Lee, Figs. 1A-1D, ¶0034).
Regarding Claims 12 and 13, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee does not specifically disclose that the first type heavily doped region comprises an n+ doped region, and the majority carriers comprise electrons (as claimed in claim 12); wherein the first type heavily doped region comprises an p+ doped region, and the majority carriers comprise holes (as claimed in claim 13).
However, Lee teaches that the source line comprises a first type heavily doped region (e.g., N type doped polysilicon at a high concentration) (Lee, Figs. 1A-1D, ¶0027, ¶0041) in contact with the channel layer (CL). Further, Hsiao teaches a memory comprising a modified Schottky barrier transistor (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 1, lines 7-9; lines 42-55; Col. 4, lines 1-35; Col. 5, lines 1-12; lines 60-67; Col. 6, lines 32-67; Col. 7, lines 1-20, lines 49-64) at the source side to improve program efficiency, wherein the modified Schottky barrier transistor comprises a doped region between a silicide material (30) and the channel region. The Schottky barrier (Hsiao, Col. 4, lines 53-60) is ambipolar, which admits both p- and n-type substrates, and when bias voltage is applied to the source terminal, a channel is formed between the source region and the drain region, and hot carriers (e.g., electrons or holes) tunnel though the Schottky barrier.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D NAND flash memory device of Lee/Hsiao by forming a modified Schottky barrier transistor including the source layer having n-type or p-type doped semiconductor material as taught by Hsiao to have the 3D NAND flash memory device, wherein the first type heavily doped region comprises an n+ doped region, and the majority carriers comprise electrons (as claimed in claim 12); wherein the first type heavily doped region comprises an p+ doped region, and the majority carriers comprise holes (as claimed in claim 13) in order to improve carrier injection efficiency and program efficiency (Hsiao, Col. 1, lines 7-9; lines 42-55; Col. 4, lines 28-35; Col. 5, lines 60-67).
Claims 1, 3, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0373075 to Simsek-Ege in view of Hsiao (US Patent No. 8,183,617).
With respect to Claim 1, Simsek-Ege discloses a three-dimensional (3D) NAND memory device (e.g., a three-dimensional (3D) NAND memory device) (Simsek-Ege, Fig. 3, ¶0008-¶0011, ¶0016-¶0071), comprising:
       a substrate (301) (Simsek-Ege, Fig. 3, ¶0070);
       a source line (101) (Simsek-Ege, Fig. 3, ¶0070) formed on the substrate (301); 5
      a stacked structure (112/113B) (Simsek-Ege, Fig. 3, ¶0070, ¶0021-¶0022) formed on the source line (101), wherein the stacked structure (112/113B) comprises a first select transistor (109, source-side select gate SGS) (Simsek-Ege, Fig. 3, ¶0019), a plurality of memory cells (e.g., memory cell array) (Simsek-Ege, Fig. 3, ¶0021), and a second select transistor (e.g., drain-side select gate SGD) (Simsek-Ege, Fig. 3, ¶0047), the first select transistor comprises a first select gate (e.g., SGS), the plurality of memory cells comprise a plurality of control gates (e.g., 113B) (Simsek-Ege, Fig. 3, ¶0026), and the second select transistor comprises a second select gate (e.g., SGD);
      a bit line (e.g., above the memory stack) (Simsek-Ege, Fig. 3, ¶0047) formed on the stacked structure (112/113B); and 10
      at least one columnar channel portion (e.g., 151) (Simsek-Ege, Fig. 3, ¶0042-¶0043) extended axially from the source line (101) and penetrating the stacked structure 9112/113B) to be coupled to the bit line (e.g., above the memory stack) (Simsek-Ege, Fig. 3, ¶0047),
      wherein a first metal silicide layer (302) (Simsek-Ege, Fig. 3, ¶0070, ¶0039-¶0040) and a first type heavily doped region (141/101) formed between the first metal silicide layer (302) and the columnar channel portion (151).
Further, Lee does not specifically disclose 3D NAND flash memory device, wherein the first select transistor comprises a first metal silicide layer and a first type heavily doped region so as to constitute a modified Schottky barrier (MSB) transistor, and majority carriers of the first type heavily doped region are directly tunneling to the columnar channel portion when the first select transistor is in an on-state.
However, Hsiao teaches a memory comprising a modified Schottky barrier transistor (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 1, lines 7-9; lines 42-55; Col. 4, lines 1-35; Col. 5, lines 1-12; lines 60-67; Col. 6, lines 32-67; Col. 7, lines 1-20, lines 49-64) at the source side to improve program efficiency, wherein the modified Schottky barrier transistor comprises a doped region between a silicide material (30) and the channel region. The Schottky barrier (43) (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 6, lines 32-59) is modified by the doped region formed at a source side of the channel such that the high-energy carriers tunnel through the Schottky barrier and produce a vertical electric field. The Schottky barrier modified transistor is applicable to the NAND type flash memories (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 7, lines 49-64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D NAND memory device of Simsek-Ege by forming a modified Schottky barrier transistor comprising the silicide layer and a heavily doped region as taught by Hsiao to have 3D NAND flash memory device, wherein the first select transistor comprises a first metal silicide layer and a first type heavily doped region so as to constitute a modified Schottky barrier (MSB) transistor, and majority carriers of the first type heavily doped region are directly tunneling to the columnar channel portion when the first select transistor is in an on-state in order to improve carrier injection efficiency and program efficiency (Hsiao, Col. 1, lines 7-9; lines 42-55; Col. 4, lines 28-35; Col. 5, lines 60-67).
Regarding Claim 3, Simsek-Ege in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein the first select transistor (e.g., including source-side select gate 109) (Simsek-Ege, Fig. 3, ¶0017-¶0020) is a source-side select transistor, wherein the first metal silicide layer (302) is formed on the source line (101) and 20isolated from the first select gate (109) by an insulating layer (105); and the first type heavily doped region (e.g., 141/101, the source layer 101 includes a conductive plug 141 having the same type doped semiconductor material) (Simsek-Ege, Fig. 3, ¶0039, ¶0048) is directly in contact with the first metal silicide layer (302) and the columnar channel portion (151).
Regarding Claim 6, Simsek-Ege in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Simsek-Ege discloses the 3D NAND flash memory device, wherein a material of the plurality of control gates (113B) (Simsek-Ege, Fig. 3, ¶0022) comprises polysilicon.
Regarding Claim 7, Simsek-Ege in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Simsek-Ege discloses the 3D NAND flash memory device, wherein a material of the columnar channel portion (151) (Simsek-Ege, Fig. 3, ¶0043-¶0044) comprises n-doped polysilicon.
Regarding Claim 8, Simsek-Ege in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Simsek-Ege discloses the 3D NAND flash memory device, wherein the columnar channel portion (151) (Simsek-Ege, Fig. 3, ¶0042) is a solid pillar or a hollow pillar.
Regarding Claim 9, Simsek-Ege in view of Hsiao discloses the 3D NAND flash memory device of claim 8. Further, Simsek-Ege discloses the 3D NAND flash memory device, wherein the hollow pillar (151) further comprises an insulating pillar (160) (Simsek-Ege, Fig. 3, ¶0042).
Regarding Claim 12, Simsek-Ege in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Simsek-Ege discloses the 3D NAND flash memory device, wherein the first type heavily doped region (141) (Simsek-Ege, Fig. 3, ¶0039, ¶0040) comprises an n+ doped region, and the majority carriers comprise electrons.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee in view of Hsiao (US Patent No. 8,183,617) as applied to claim 1, and further in view of Simsek-Ege et al. (US 2017/0373075, hereinafter Simsek-Ege).
Regarding Claim 3, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein the first select transistor (SSG) (Lee, Figs. 1A-1D, ¶0028-¶0030) is a source-side select transistor, but does not specifically disclose the 3D NAND flash memory device, wherein the first metal silicide layer is formed on the source line and 20isolated from the first select gate by an insulating layer; and the first type heavily doped region is directly in contact with the first metal silicide layer and the columnar channel portion.
However, Simsek-Ege teaches forming a 3D NAND memory device (Simsek-Ege, Fig. 3, ¶0008-¶0011, ¶0016-¶0071) comprising a first metal silicide layer (e.g., 302) (Simsek-Ege, Fig. 3, ¶0070) formed on the source line (e.g., 101) (Simsek-Ege, Fig. 3, ¶0017-¶0020, ¶0038-¶0039) including conductive plug (141) and 20isolated from the first select gate (109) by an insulating layer (105). The source layer (101) of Simsek-Ege includes a conductive plug (141) having the same type doped semiconductor material (Simsek-Ege, Fig. 3, ¶0039, ¶0048) to enhance operations of the memory device, and the source doped layer (141/101) is directly in contact with the first metal silicide layer (302) and the columnar channel portion (151) (Simsek-Ege, Fig. 3, ¶0042-¶0044). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D NAND flash memory device of Lee/Hsiao by forming the silicide layer which function as the source line as taught by Simsek-Ege to have the 3D NAND flash memory device, wherein the first metal silicide layer is formed on the source line and 20isolated from the first select gate by an insulating layer; and the first type heavily doped region is directly in contact with the first metal silicide layer and the columnar channel portion in order to provide improved  3D NAND memory device with enhanced operations (Simsek-Ege, ¶0008-¶0010, ¶0048, ¶0070).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee in view of Hsiao (US Patent No. 8,183,617) as applied to claim 1, and further in view of Kawai et al. (US 2019/0295956, cited in IDS of 04/13/2021, hereinafter Kawai).
Regarding Claim 4, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee does not specifically disclose the 3D NAND flash memory device, wherein a material of the first metal silicide layer comprises nickel silicide (NiSix), cobalt silicide (CoSix), or titanium silicide 10File: 102257usf (TiSix).
However, Kawai teaches forming a 3D NAND flash memory device (Kawai, Figs. 1-3, 26, ¶0023-¶0058, ¶0097-¶0108) comprising a first metal silicide layer (e.g., 41a/41b) formed between the source layer (e.g., 12) (Kawai, Fig. 26, ¶0048-¶0051, ¶0098, ¶0108) and the first select gate (e.g., select gate 15d functioning as select gate line SGSd). The silicide layer (e.g., 41a/41b) comprises a material including nickel silicide (NiSi2) (Kawai, Fig. 26, ¶0098, ¶0108) to reduce the resistance of the source layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D NAND flash memory device of Lee/Hsiao by forming the silicide layer comprised of specific material which function as the source line as taught by Kawai to have the 3D NAND flash memory device, wherein a material of the first metal silicide layer comprises nickel silicide (NiSix) in order to reduce the resistance of the source line (Kawai, ¶0098, ¶0108).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee in view of Hsiao (US Patent No. 8,183,617) as applied to claim 1, and further in view of Parat et al. (US 2019/0043875, hereinafter Parat).
Regarding Claim 6, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein a material of the plurality 5of control gates (GP) comprises silicon (Lee, Figs. 1A-1D, ¶0040), but does not specifically disclose that a material of the plurality 5of control gates comprises polysilicon. However, Parat teaches forming a 3D NAND memory device (Parat, Fig. 1, ¶0030-¶0042) including a plurality of word lines or control gates comprised of conductively doped polysilicon, such as n-type polysilicon to have low electrical resistivity (e.g., less than 2x10-3 m) (Parat, Fig. 1, ¶0042). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D NAND flash memory device of Lee by forming word line/control gates comprised of a material as taught by Parat to have the 3D NAND flash memory device, wherein a material of the plurality 5of control gates comprises polysilicon in order to provide low resistance word lines, and thus to obtain improved vertical NAND flash memory device with increased density (Parat, ¶0028, ¶0042).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee in view of Hsiao (US Patent No. 8,183,617) as applied to claim 1, and further in view of Lee et al. (US 2013/0089974, hereinafter Lee (‘974)).
Regarding Claim 10, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein the first select transistor (DSG) (Lee, Figs. 1A-1D, ¶0028-¶0030) is a drain-side select transistor, wherein the first type heavily doped region (PA) (Lee, Figs. 1A-1D, ¶0037) is directly in contact with the bit layer (BL)  and the columnar channel portion (CST), but does not specifically disclose that the first metal silicide layer is formed on the bit line and isolated from the first select gate by an insulating layer; and the first type heavily doped region is directly in contact with the first metal silicide layer.
However, Lee (‘974) teaches forming a NAND flash memory device (Lee (‘974), Figs. 2, 3, 16, ¶0043-¶0085) comprising a first metal silicide layer (e.g., 170b) (Lee (‘974), Figs. 2, 3, 16, ¶0067-¶0068) formed between the bit line (e.g., BL in Fig. 2 or 195 in Fig. 16) and the first select gate (e.g., SST1) (Lee (‘974), Figs. 2, 3, 16, ¶0070) and isolated from the first select gate (e.g., SST1) by an insulating layer (e.g., 169) (Lee (‘974), Figs. 2, 3, 16, ¶0083). The first type heavily doped region (e.g., 170a) (Lee (‘974), Figs. 2, 3, 16, ¶0066-¶0067) is directly in contact with the first metal silicide layer (170b). The inclusion of the silicide layer (170b) reduces a contact resistance between the bit lines that electrically contact the silicide layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D NAND flash memory device of Lee by forming a first silicide layer between a first type heavily doped region and a bit line as taught by Lee (‘974) to have the 3D NAND flash memory device, wherein the first metal silicide layer is formed on the bit line and isolated from the first select gate by an insulating layer; and the first type heavily doped region is directly in contact with the first metal silicide layer in order to reduce a contact resistance between the bit lines that electrically contact the silicide layer, and thus to obtain improved vertical NAND flash memory device with improved characteristics (Lee (‘974), ¶0043, ¶0068-¶0069).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0143285 to Lee in view of Hsiao (US Patent No. 8,183,617) as applied to claim 1, and further in view of Lee (‘974) (US 2013/0089974) and Lee et al. (US 2015/0097222, hereinafter Lee (‘222)).
Regarding Claim 14, Lee in view of Hsiao discloses the 3D NAND flash memory device of claim 1. Further, Lee discloses the 3D NAND flash memory device, wherein the second select transistor (DSG) (Lee, Figs. 1A-1D, ¶0044-¶0045) further comprises a second metal silicide layer so as to constitute a Schottky barrier contact and a second type heavily doped region (PA) (Lee, Figs. 1A-1D, ¶0037), but does not specifically disclose (1) a second metal silicide layer and a second type heavily doped region formed between the second metal silicide layer and the columnar channel portion so as to constitute another modified Schottky barrier (MSB) transistor, and majority carriers of the second type heavily doped region are directly tunneling to the columnar channel portion when the second select transistor is in an on-state, (2) wherein the second type heavily doped region is different from the first type heavily doped region.
Regarding (1), Lee (‘974) teaches forming a NAND flash memory device (Lee (‘974), Figs. 2, 3, 16, ¶0043-¶0085) comprising a first metal silicide layer (e.g., 170b) (Lee (‘974), Figs. 2, 3, 16, ¶0067-¶0068) formed between the bit line (e.g., BL in Fig. 2 or 195 in Fig. 16) and the first select gate (e.g., SST1) (Lee (‘974), Figs. 2, 3, 16, ¶0070) and isolated from the first select gate (e.g., SST1) by an insulating layer (e.g., 169) (Lee (‘974), Figs. 2, 3, 16, ¶0083). The first type heavily doped region (e.g., 170a) (Lee (‘974), Figs. 2, 3, 16, ¶0066-¶0067) is directly in contact with the first metal silicide layer (170b). The inclusion of the silicide layer (170b) reduces a contact resistance between the bit lines that electrically contact the silicide layer.
Further, Hsiao teaches a memory comprising a modified Schottky barrier transistor (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 1, lines 7-9; lines 42-55; Col. 4, lines 1-35; Col. 5, lines 1-12; lines 60-67; Col. 6, lines 32-67; Col. 7, lines 1-20, lines 49-64) to improve program efficiency, wherein the modified Schottky barrier transistor comprises a doped region between a silicide material (30) and the channel region. The Schottky barrier (43) (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 6, lines 32-59) is modified by the doped regions formed at the source region and the drain region such that the high-energy carriers tunnel through the Schottky barrier. The Schottky barrier modified transistor is applicable to the NAND type flash memories (Hsiao, Fig. 7Ad, 7Bc, 7Cd, Col. 7, lines 49-64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D NAND flash memory device of Lee/Hsiao by forming at the drain side a second silicide layer between a second type heavily doped region and a bit line as taught by Lee (‘974), and forming a modified Schottky barrier transistor as taught by Hsiao, wherein the modified Schottky barrier transistor comprising the second silicide layer and the second heavily doped region to have NAND memory, wherein a second metal silicide layer and a second type heavily doped region formed between the second metal silicide layer and the columnar channel portion so as to constitute another modified Schottky barrier (MSB) transistor, and majority carriers of the second type heavily doped region are directly tunneling to the columnar channel portion when the second select transistor is in an on-state in order to reduce a contact resistance between the bit lines that electrically contact the silicide layer, and thus to obtain improved vertical NAND flash memory device with improved characteristics, and to improve carrier injection efficiency and program efficiency (Lee (‘974), ¶0043, ¶0068-¶0069; Hsiao, Col. 1, lines 7-9; lines 42-55; Col. 4, lines 28-35; Col. 5, lines 60-67).
Regarding (2), Lee (‘222) teaches forming a NAND flash memory device (Lee (‘222), Figs. 2A-2B, 3, ¶0020-¶0055) comprising a vertical channel structure, wherein the channel layer (120) includes a channel contact region (122) (Lee (‘222), Figs. 2A-2B, 3, ¶0030-¶0033) doped with a p-type dopant at high concentration to increase a cell current of the memory cell strings by reducing the resistance of the channel layer. The channel contact region (122) (Lee (‘222), Figs. 2A-2B, 3, ¶0031) of Lee (‘222) is formed between the substrate (100) including a source region and the columnar channel portion (124/126/160). At the drain side region, the channel portion (124/126/160) Lee (‘222) is directly in contact with the n-type doped region (162) (Lee (‘222), Figs. 2A-2B, 3, ¶0042) doped with n-type dopant opposite to the p-type dopant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D NAND flash memory device of Lee/Hsiao by forming at the drain side, the second type heavily doped region as a second channel contact region as taught by Lee (‘222), wherein the first type heavily doped region is opposite to the second type heavily doped region to have the 3D NAND flash memory device, wherein the second type heavily doped region is different from the first type heavily doped region to provide channel contact to increase a cell current of the memory cell strings by reducing the resistance of the channel layer, and thus to obtain improved vertical NAND flash memory device (Lee (‘222), ¶0020, ¶0031).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891